DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 2 includes a limitation which requires “an inclined section that is inclined 10 to 30 degrees”. However, there is no mention of an inclination of “10 to 30 degrees” in the specification as filed nor in the provisional application 62/573009 filed on 10/16/2017. Therefore, said limitation is considered new matter and claims 2 & 3 do not receive benefit of the earlier filing date of the provisional application.

Claim Rejections - 35 USC § 103



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.










Claims 1-5, 7, 9-15, & 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sluis et al. (US Patent Application Publication # 2010/0123328) in view of Stachura et al. (US Patent Application Publication # 2013/0049390).
Regarding Claim 1, Sluis discloses an organizer (i.e. removable stowage device 20) fitting into an open space (i.e. receptacle 400 of a vehicle center console 10), the open space having a shaped opening (i.e. receptacle opening 460) and a depth (i.e. inner volume 450), the organizer comprising: 
a plurality of walls (i.e. side walls 320 of frame 300/plurality of side panels 210 and bottom panel 220 of flexible bag 200), including a front wall and a back wall, forming a complementary shape to the open space's shaped opening, the complementary shape having a top and a bottom; and
a plurality of sections (i.e. stowage compartments 270 formed by adjustable interior panels 260) formed within the plurality of walls, wherein the front wall and the back wall are sloped inwardly (Figs. 1-4, 7, 8A, 8B, 9A, & 9B; Abstract; Paragraphs 0008-0016, 0036-0043, & 0051-0053). Frame 300 is a semi-rigid structure with side walls 320 made of any semi-rigid structured material selected from any suitable material such as metal, plastic, wood, rubber, silicone, latex or any material that maintains its shape. 
Sluis does not explicitly disclose that they are sloped inwardly from the top to the bottom.
Stachura teaches that the walls (i.e. side wall 32 of vehicle accessory 30) are sloped inwardly from the top to the bottom (Figs. 1, 2, 5, 7, 8; Paragraphs 0003, 0006, 0025, 0030, 0031).
Stachura teaches that it is well known in the art of containers and accessory subassemblies in vehicle center consoles to have walls that are sloped inwardly from top to bottom. This, aside from being a product of the manufacturing process, would allow for nesting or stacking of such containers on top of each other. It would have been obvious to one skilled in the art to have the walls in Sluis be sloped inwardly from top to bottom, as taught by Stachura, in order to allow for nesting or stacking of the containers or stowage devices. 

Regarding Claim 2, Sluis discloses that one (i.e. small compartment to hold electronic devices 268) of the plurality of sections is an inclined section that is inclined and sized to accommodate an electronic device (Figs. 1-4, 7, 8A, 8B, 9A, & 9B; Abstract; Paragraphs 0008-0016, 0036-0043 & 0051-0053). 
Sluis does not explicitly disclose that the inclined section is inclined 10 to 30 degrees.
Although the figures don’t show compartment 268 to be inclined, the compartments are adjustable and include cup-holders 266 with inclined interior panels. This at least shows that the device of Sluis is capable of having an inclined compartment. Furthermore, the plurality of side panels 210 of bag 200 are shown to be inclined in certain embodiments. It would have been an obvious matter of design choice to make the inclined section inclined 10 to 30 degrees, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). It would have also been obvious to one of ordinary skill in the art at the time the invention was made to make the inclined section inclined within a range of 10 to 30 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding Claim 3, Sluis discloses that the inclined section includes a power coupler opening (i.e. an electrical connection, a signal connection, and a docking station for electronic devices) in one of the plurality of walls (Fig. 9B; Paragraph 0015, 0052; Claim 19). Fig. 9B shows an opening 276 for a cable 278.

Regarding Claim 4, Sluis discloses that the open space (i.e. receptacle 400) is a motor vehicle console (i.e. vehicle center console 10) (Figs. 1 & 4; Abstract; Paragraphs 0008, 0036-0039).

Regarding Claim 5, Sluis discloses that the motor vehicle console is a center console of a Toyota Tundra or a Toyota Sequoia (i.e. vehicles including trucks, vans, semi-truck, buses, boats, motor vehicle, or the like) (Fig. 1; Abstract; Paragraph 0036).
The Examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  See MPEP §2114.  The recitation of “the motor vehicle console is a center console of a Toyota Tundra or a Toyota Sequoia” does not distinguish the present invention over the prior art of Sluis that teaches the structure as claimed.

Regarding Claim 7, Sluis discloses that all of the plurality of walls (i.e. plurality of side panels 210 of flexible bag 200) are sloped inwardly from the top to the bottom (Figs. 1-3, 5A, 5B, 6A-6D, 7, 8A, & 9A; Abstract; Paragraphs 0009, 0011, 0013, 0014, 0039, 0041-0050). Sluis shows the plurality of side panels 210 to be inclined inwardly in the figures. 
Sluis does not explicitly disclose that they are sloped inwardly from the top to the bottom.
Stachura teaches that the walls (i.e. side wall 32 of vehicle accessory 30) are sloped inwardly from the top to the bottom (Figs. 1, 2, 5, 7, 8; Paragraphs 0003, 0006, 0025, 0030, 0031).
Stachura teaches that it is well known in the art of containers and accessory subassemblies in vehicle center consoles to have walls that are sloped inwardly from top to bottom. This, aside from being a product of the manufacturing process, would allow for nesting or stacking of such containers on top of each other. It would have been obvious to one skilled in the art to have the walls in Sluis be sloped inwardly from top to bottom, as taught by Stachura, in order to allow for nesting or stacking of the containers or stowage devices. 

Regarding Claim 9, Sluis discloses that the open space includes a border (i.e. second mounting element 430 w/ lower interlocking ridge 432 & lower interlocking 434) at its shaped opening (i.e. receptacle opening 460) and at least one of the plurality of walls (i.e. side walls 320 of frame 300) include an extension extension (i.e. first mounting element 330 w/ side wall terminal end 324, upper interlocking ridge 326, and upper interlocking channel 328) sized to engage a portion of the border to control the depth of insertion of the open space area organizer within the open space (Figs. 4, 5A, 5B, 6A; Abstract; Paragraphs 0041-0053).  

Regarding Claim 10, Sluis discloses that the plurality of sections (i.e. stowage compartments 270 formed by adjustable interior panels 260) formed within the plurality of walls includes at least two other sections and one of the at least two other sections has a depth less than the other of the at least two other sections (Figs. 8B & 9B; Paragraph 0053). Electronic device small compartments 268 & cup-holders 266 are shown to have less depth than the other compartments. 

Regarding Claim 11, Sluis discloses an organizer (i.e. removable stowage device 20) fitting into an open space (i.e. receptacle 400 of a vehicle center console 10), the open space having a rectangularly shaped opening (i.e. receptacle opening 460) and a depth (i.e. inner volume 450), the organizer comprising: 
four walls (i.e. side walls 320 of frame 300/plurality of side panels 210 and bottom panel 220 of flexible bag 200) including a front wall opposite a back wall and a left wall opposite a right wall, the left wall and right wall transverse to the front wall and back wall, the four walls forming a rectangular shape complementary to the rectangularly shaped opening of the open space, the complementary rectangular shape having a top and a bottom;  Page 3 of 7Application No. 16/017,989 Amd. Dated: April 11, 2020 Reply to Office Action dated February 19, 2020 
a plurality of sections (i.e. stowage compartments 270 formed by adjustable interior panels 260) formed within the four walls; and 
wherein the right wall and the left wall are sloped inwardly (Figs. 1-4, 7, 8A, 8B, 9A, & 9B; Abstract; Paragraphs 0008-0016, 0036-0043 & 0051-0053). The plurality of side panels 210 of bag 200 are shown to be inclined in certain embodiments and can be adjusted according to the location of the receptacles 400/600 and the requirements of the center console. Frame 300 is a semi-rigid structure with side walls 320 made of any semi-rigid structured material selected from any suitable material such as metal, plastic, wood, rubber, silicone, latex or any material that maintains its shape. 
Sluis does not explicitly disclose that they are sloped inwardly from the top to the bottom.
Stachura teaches that the walls (i.e. side wall 32 of vehicle accessory 30) are sloped inwardly from the top to the bottom (Figs. 1, 2, 5, 7, 8; Paragraphs 0003, 0006, 0025, 0030, 0031).
Stachura teaches that it is well known in the art of containers and accessory subassemblies in vehicle center consoles to have walls that are sloped inwardly from top to bottom. This, aside from being a product of the manufacturing process, would allow for nesting or stacking of such containers on top of each other. It would have been obvious to one skilled in the art to have the walls in Sluis be sloped inwardly from top to bottom, as taught by Stachura, in order to allow for nesting or stacking of the containers or stowage devices. 

Regarding Claim 12, Sluis discloses that one (i.e. small compartment to hold electronic devices 268) of the plurality of sections inclined at an angle and sized to accommodate an electronic device, the inclined section is bordered by the right, back, and front walls, inclined upwardly from the back wall to the front wall, and includes a power coupler opening (i.e. an electrical connection, a signal connection, and a docking station for electronic devices) in the back wall (Fig. 9B; Paragraph 0015, 0052; Claim 19). Fig. 9B shows an opening 276 for a cable 278. Furthermore, the compartments are adjustable and include cup-holders 266 with inclined interior panels. This at least shows that the device of Sluis is capable of having an inclined compartment. Furthermore, the plurality of side panels 210 of bag 200 are shown to be inclined in certain embodiments. In the disclosure, Sluis provides for rearrangement of the parts of the stowage device.

Regarding Claim 13, Sluis discloses that the inclined section includes a power coupler opening with an offset cable opening in the back wall (Fig. 9B; Paragraph 0015, 0052; Claim 19). Fig. 9B shows cable 278 extending through an opening 276.

Regarding Claim 14, Sluis discloses that the open space includes a power outlet and the front wall includes a power outlet opening sized to enable access to an open space area organizer power outlet (Fig. 9B; Paragraph 0015, 0052; Claim 19). Fig. 9B shows cable 278 extending through an opening 276. Although Sluis does not explicitly show a power outlet, the console would inherently possess a power outlet to connect to cable 278. 

Regarding Claim 15, Sluis discloses that the open space includes a power outlet and one of the back, front, and right walls includes a power outlet opening sized to enable access to an open space area organizer power outlet (Fig. 9B; Paragraph 0015, 0052; Claim 19). Fig. 9B shows cable 278 extending through an opening 276. Although Sluis does not explicitly show a power outlet, the console would inherently possess a power outlet to connect to cable 278.

Regarding Claim 18, Sluis discloses that the open space  includes a border (i.e. second mounting element 430 w/ lower interlocking ridge 432 & lower interlocking 434) at its shaped opening (i.e. receptacle opening 460)  and one of the left wall and the right wall (i.e. side walls 320 of frame 300)  includes an extension (i.e. first mounting element 330 w/ side wall terminal end 324, upper interlocking ridge 326, and upper interlocking channel 328) sized to engage a portion of the border to control the depth of insertion of the open space area organizer within the open space (Figs. 4, 5A, 5B, 6A; Abstract; Paragraphs 0041-0053).
Regarding Claim 19, Sluis discloses that the open space (i.e. receptacle 400) is a motor vehicle console (i.e. vehicle center console 10) (Figs. 1 & 4; Abstract; Paragraphs 0008, 0036-0039).

Regarding Claim 20, Sluis discloses that the motor vehicle console is a center console of a Toyota Tundra or a Toyota Sequoia (i.e. vehicles including trucks, vans, semi-truck, buses, boats, motor vehicle, or the like) (Fig. 1; Abstract; Paragraph 0036).
The Examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  See MPEP §2114.  The recitation of “the motor vehicle console is a center console of a Toyota Tundra or a Toyota Sequoia” does not distinguish the present invention over the prior art of Sluis that teaches the structure as claimed.

Response to Arguments


Applicant's arguments filed in the Appeal Brief of 7/14/2021 have been fully considered and are persuasive regarding the effective filing date of the secondary reference, Thomas (US Patent Application Publication # 2019/0210536), disqualifying it as prior art in regard to the present application. Therefore, said rejection has been withdrawn. The Examiner has added a new secondary reference and addressed the limitations in the rejection above. The Examiner has also added a 35 USC 112 rejection of claims 2 & 3 due to new matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHADAMES J ALONZO MILLER whose telephone number is (571)270-7829.  The examiner can normally be reached on Mon-Fri 10am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RJA/Examiner, Art Unit 2847

/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847